DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

Response to Amendment
The amendment of 12 October 2020 has been entered.
Disposition of claims:
	Claims 1, 7-9, and 20 have been amended.

	Claims 1-3 and 7-20 are pending.
The amendment to claim 20 has overcome the rejection of claim 20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 20 has overcome the rejection of claim 20 under pre-AIA  35 U.S.C. 103(a) over Hosokawa et al. (WO 2011/043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”) in view of Yabunouchi et al. (US 2007/0296331 A1) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see the 2nd through 5th
Applicant argues that nothing in Naraoka teaches that at least one of R1 to R28 is a substituted or unsubstituted aromatic heterocyclic group selected from pyridyl, furanyl, pyranyl, thienyl, quinolyl, isoquinolyl, benzofuranyl, indolyl, carbazolyl, benzooxazolyl, benzothiazolyl, quinoxalyl, benzoimidazolyl, pyrazolyl, dibenzofuranyl, dibenzothienyl, and carbolinyl.
As outlined below, the current claim 20 is obvious over the disclosure of Naraoka.

Applicant’s arguments, see the final paragraph of p. 10 through the first paragraph of p. 12 of the reply filed 12 October 2020 with respect to the rejection of claim 20 under pre-AIA  35 U.S.C. 103(a) over Hosokawa et al. (WO 2011/043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”) in view of Yabunouchi et al. (US 2007/0296331 A1) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see the 2nd paragraph of p. 12 through the 2nd
Applicant argues that there is nothing in Naraoka that would teach or motivate further modifying Naraoka’s Compound CA11 such that the resultant compound would meet the added limitation that at least one of R1 to R5, R6 to R10, R19 to R23, or R24 to R28 is a deuterium atom, a fluorine atom, a chlorine atom, cyano, trifluoromethyl, nitro, linear or branched alkyl of 1 to 6 carbon atoms that may have a substituent, linear or branched alkenyl of 2 to 6 carbon atoms that may have a substituent, cycloalkyl of 5 to 10 carbon atoms that may have a substituent, linear or branched alkyloxy of 1 to 6 carbon atoms that may have a substituent, cycloalkyloxy of 5 to 10 carbon atoms that may have a substituent, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or substituted or unsubstituted aryloxy, where these substituents may bind to each other to form a ring when a plurality of these substituents bind to the same benzene ring.
As outlined in more detail below, the resultant compound of the rejection has the structure shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In this compound, each of R8 and R26 is a carbazolyl group, which is an aromatic heterocyclic group. Therefore, the compound shown above meets the added limitations, because at least one of R1 to R5, R6 to R10, R19 to R23, or R24 to R28 is an aromatic heterocyclic group.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka et al.”).
Regarding claims 1, 3, 7, 9, and 20: Naraoka et al. discloses an organic electroluminescent device comprising an anode, a hole transport layer, a light emitting layer, an electron transport layer, a cathode, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087]}.
Naraoka et al. further discloses that the capping layer comprises an arylamine compound having the structure of Naraoka et al.’s formula (16) {paragraph [0067] - formula (16)}.
Naraoka et al.'s formula (16) is exemplified by Naraoka et al.'s compound CA11 shown below, in which the instant A is a single bond {(paragraph [0183] - Example 11; compound CA11 was used as the material for the capping layer), (p. 21, compound CA11)}.
[AltContent: textbox (Naraoka et al.’s compound CA11)] 
    PNG
    media_image2.png
    707
    1149
    media_image2.png
    Greyscale



Naraoka et al. does not exemplify a compound similar to Naraoka et al.’s Compound CA11 in which the benzothienyl groups are replaced with carbazolyl groups.
However, as outlined above, Naraoka et al. teaches that Naraoka et al.’s Compound CA11 has the structure of Naraoka et al.’s formula (16), shown below {paragraph [0067] - formula (16)}. 
[AltContent: textbox (Naraoka et al.’s formula (16))] 
    PNG
    media_image3.png
    526
    1189
    media_image3.png
    Greyscale


In Naraoka et al.’s formula (16) HAr81 and HAr83 can each be carbazolyl in addition to benzothienyl {paragraph [0067]}
Naraoka exemplifies 9-phenylcarbazole bonded through the 3-position of the carbazole as a group that can be used in the compounds of Naraoka et al. {(paragraph [0134]: Compound CA2), (paragraph [0065])}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted carbazolyl groups in place of the benzothienyl groups of Naraoka et al.’s Compound CA11, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of a 9-phenylcarbazole bonded through the 3-position of the carbazole would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to benzothienyl. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.
The resultant compound would have the structure shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In this compound, each of R8 and R26 is a carbazolyl group, which is an aromatic heterocyclic group. Therefore, the compound shown above meets the added limitations, because at least one of R1 to R5, R6 to R10, R19 to R23, or R24 to R28 is an aromatic heterocyclic group.
Additionally, given that Naraoka et al. teaches an organic electroluminescent device using Naraoka et al.’s Compound CA11 as the material of the capping layer, Naraoka discloses a method for using the modified Naraoka et al.’s Compound CA11 for a capping layer of an organic electroluminescent device.

Regarding claims 10 and 12-13: Naraoka et al. teaches all of the features with respect to claims 1, 3, and 7, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed invention. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claims 15 and 17-19: Naraoka et al. discloses all of the features with respect to claims 1, 3, 7, and 10, as outlined above. 
Naraoka et al. discloses the claimed invention above but fails to teach that the refractive index of a thin film of Naraoka et al.’s modified Compound CA11 is 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm. It is reasonable to presume that the property of a refractive index of 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm is inherent to Naraoka et al.’s modified Compound CA11. 
Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. Specifically, Naraoka et al.’s modified Compound CA11 is very similar in structure to compound 1-37 of the instant specification, a thin film of which has an index of refraction of 1.85 at a light wavelength of 633 nm, as described in paragraph [0130] of the instant specification. The modified Compound CA11 of Naraoka et al. differs from the instant Compound 1-37 only in that there is a single bond between two of the benzene rings bound to the amine N atoms circled below.
[AltContent: oval]
    PNG
    media_image4.png
    198
    324
    media_image4.png
    Greyscale

Given the close structural similarity between the two compounds, one of ordinary skill in the art would expect that the modified Compound CA11 of Naraoka et al. and the instant Compound 1-37 would have a substantially similar index of refraction.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka et al. product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 8: Naraoka et al. teaches all of the features with respect to claim 7, as outlined above.
Naraoka et al. does not exemplify a compound similar to that of the modified Naraoka et al.’s Compound CA11 except that each of HAr80 through HAr83 of Naraoka et al.’s Formula (16) are carbazolyl.
However, in Naraoka et al.’s formula (16) HAr81 and HAr83 can each be carbazolyl in addition to hydrogen {paragraph [0067]}.
Naraoka exemplifies 9-phenylcarbazole bonded through the 3-position of the carbazole as a group that can be used in the compounds of Naraoka et al. {(paragraph [0134]: Compound CA2), (paragraph [0065])}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted carbazolyl groups in place of the hydrogens that are HAr80 and HAr82 of Naraoka et al.’s Formula (16) in Naraoka et al.’s Compound CA11, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of a 9-phenylcarbazole bonded through the 3-position of the carbazole would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to benzothienyl. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum substituent 

Regarding claim 14: Naraoka et al. teaches all of the features with respect to claim 8, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed invention. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claim 2: Naraoka teaches all of the features with respect to claim 1, as outlined above.
Naraoka et al. does not exemplify a compound similar to Naraoka et al.’s Compound CA11 in which the A is a single phenylene ring.
However, as outlined above, Naraoka et al. teaches that Naraoka et al.’s Compound CA11 has the structure of Naraoka et al.’s formula (16), shown below {paragraph [0067] - formula (16)}. 
[AltContent: textbox (Naraoka et al.’s formula (16))]
    PNG
    media_image3.png
    526
    1189
    media_image3.png
    Greyscale


In Naraoka et al.’s formula (16) m is an integer from 2 to 4 {paragraph [0067] - formula (16)}. Therefore, m being 3 would have been a known alternative to m being 2 based on the disclosure of Naraoka et al.. A compound similar to that of the modified Compound CA11 of Naraoka et al. in which m is 3 would have an additional phenylene linker between the two amine N atoms.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Naraoka et al.’s Compound CA11 by providing an additional phenylene ring between the N atoms, providing a compound in which m of Naraoka et al.’s formula (16) is 3 instead of 2, based on the teachings of Naraoka et al.. The modification would have been a substitution of one known element for another (m being 3 and m being 2 as taught by Naraoka et al.’s formula (16)) to obtain predictable results. See MPEP 2143(I)(B). Furthermore, the selection of m as 3 would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within 

Regarding claim 11: Naraoka et al. teaches all of the features with respect to claim 2, as outlined above.
Naraoka et al. further discloses that the thickness of the capping layer is within a range of 40 nm to 140 nm {paragraph [0038]; the capping layer preferably has a thickness of 40 nm to 140 nm.}. 
While this range is not fully encompassed by the claimed range of 30 nm to 120 nm, the disclosed range of Naraoka et al. of 40 nm to 140 nm discloses the claimed range with sufficient specificity to anticipate the claimed range. See MPEP 2131.03(II). 
Furthermore, examples disclosed by Naraoka et al. teach thickness of 50 nm and 40 nm {(paragraph [0075], most specifically lines 8-12 of paragraph [0075]; capping layer thicknesses up to 50 nm.), (paragraph [0076], specifically lines 4-5 of paragraph [0076]; the capping layer is 40 nm thick.)}.

Regarding claim 16: Naraoka et al. teaches all of the features with respect to claim 2, as outlined above. 
Naraoka et al. discloses the claimed invention above but fails to teach that the refractive index of a thin film of Naraoka et al.’s further modified Compound CA11 is 1.75 or more when the wavelength of light that transmits the layer is within a range of 530 nm to 750 nm. It is reasonable to presume that the property of a refractive index of 
Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. Specifically, Naraoka et al.’s further modified Compound CA11 is similar in structure to compound 1-37 of the instant specification, a thin film of which has an index of refraction of 1.85 at a light wavelength of 633 nm, as described in paragraph [0130] of the instant specification. The further modified Compound CA11 of Naraoka et al. differs from the instant Compound 1-37 only in that there is a single bond between two of the benzene rings bound to the amine N atoms circled below. Additionally, there is an additional phenylene group in the linker boxed below.

    PNG
    media_image5.png
    198
    324
    media_image5.png
    Greyscale

The instant Compounds 1-33 and 1-13 are also quite structurally similar; the difference being a methyl substituent and an additional phenylene group in the linker between the two amine nitrogen atoms. Each of the instant Compound 1-33 and 1-13 have an index of refraction above 1.75 with Compound 1-33 (which has the additional phenylene linker) having the higher index of refraction {paragraph [130]}. Therefore, one of ordinary skill in the art would not expect that the addition of an additional phenylene 
Therefore, given the close structural similarity between the two compounds, one of ordinary skill in the art would expect that the modified Compound CA11 of Naraoka et al. and the instant Compound 1-37 would have a substantially similar index of refraction.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka et al. product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786